717 So. 2d 140 (1998)
CLAIMS MANAGEMENT, INC., and Wal-Mart Store # 0649, Appellants,
v.
Eileen LAKE, Appellee.
No. 98-115.
District Court of Appeal of Florida, First District.
September 11, 1998.
*141 Gregory D. White of Hurley, Rogner, Miller, Cox & Waranch, P.A., Orlando, for Appellants.
Daniel P. Faherty of Cianfrogna, Telfer, Reda, Faherty & Anderson, P.A., Cocoa, for Appellee.
PER CURIAM.
In this workers' compensation appeal from a final order that found claimant, Eileen Lake, had suffered a compensable injury and awarded her temporary disability and medical benefits, the employer, Wal-Mart Store # 0649, and carrier, Claims Management, Inc. (respectively the E/C), ask us to overturn both the award and the denial of its request that claimant be evaluated by an expert medical advisor (EMA). The judge of compensation claims erred in refusing to grant the E/C's motion to appoint an EMA, notwithstanding the mandatory language of section 440.13(9)(c), Florida Statutes (1995). We therefore reverse the final order of compensation and remand the case with directions to grant the motion for appointment of an EMA and to thereafter proceed on the merits of the claims submitted. See Palm Springs Gen. Hosp. v. Cabrera, 698 So. 2d 1352 (Fla. 1st DCA 1997).
REVERSED and REMANDED.
ERVIN, BOOTH and VAN NORTWICK, JJ., concur.